Citation Nr: 1725395	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for degenerative changes of the cervical spine, status post laminectomy in excess of 20 percent for the period from August 31, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1982 to December 1985, from January 1991 to May 1991, from May 1994 to September 1994, from October 1994 to March 1995, and from March 1995 to August 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted a 20 percent increased disability rating for residuals, cervical spine injury, mild degenerative changes effective April 18, 2008 (the date the increased rating claim for the service-connected cervical spine disability was received by VA). 

A May 2010 rating decision, in pertinent part, granted a temporary total disability rating based on the need for convalescence following cervical spine surgery, see 38 C.F.R. § 4.30 (2016), effective December 3, 2009 to March 1, 2010, and assigned a 20 percent disability rating from March 1, 2010.  A November 2012 rating decision granted a 30 percent disability rating for the cervical spine disability from July 29, 2011 to August 31, 2012, and a 20 percent disability rating from August 31, 2012, creating "staged" increased disability ratings.  

In September 2014, the Board granted an extension of the convalescence period following cervical spine surgery through May 31, 2010 (implemented by an October 2014 rating decision), and denied cervical spine disability ratings in excess of 20 percent from April 18, 2008 to December 3, 2009 and from May 31, 2010 through July 28, 2011, and in excess of 30 percent from July 29, 2011 through August 30, 2012.  In September 2014 and November 2016, the Board remanded the issue of a disability rating in excess of 20 percent from August 31, 2012 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for the Cervical Spine Disability

In November 2016, the Board remanded the issue on appeal to afford the Veteran a VA examination compliant with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board directed the AOJ to schedule the Veteran for a VA examination to evaluate the current nature and severity of the cervical spine disability and specifically indicated that "the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck cannot be tested on 'weight-bearing,' then the examiner must specifically indicate that such testing cannot be done." 

Pursuant to the November 2016 Board remand instructions, a VA examination was conducted in December 2016.  The December 2016 VA examination report does not include range of motion results indicating that joint testing was conducted for pain on both active and passive, in weight-bearing and non-weight-bearing.  While the most recent VA examination reports include a question about weight-bearing, the question only asks about pain, not range of motion and does not indicate ranges of motion on both active and passive testing.  Nor did the VA examiner indicate whether the cervical spine could be tested on "weight-bearing."  

As the VA examiner did not provide the information and opinions specifically requested by the November 2016 Board remand directives, the Board does not find the December 2016 VA examination report adequate for rating purposes.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders and an additional VA examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).     


Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the cervical spine disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the cervical disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

2.  Then readjudicate issue on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




